SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Letter of Intent with SINOPEC Rio de Janeiro, June 19 th , 2013 – Petróleo Brasileiro S.A – Petrobras , announces that it has executed, on June 11, 2013, a Letter of Intent with CHINA PETROCHEMICAL CORPORATION SINOPEC (SINOPEC), for the development of joint study for the Premium 1 Refinery Project, in the state of Maranhão. The Letter of Intent is based on the interest of the SINOPEC, jointly with PETROBRAS, studying the feasibility of establishing a joint venture between the companies for the implementation of Premium Refinery 1. Such Letter of Intent is not binding and does not create any obligation between the parties to enter into future trade or operational agreements after the outcome of the feasibility studies. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 18, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
